FILED
                           NOT FOR PUBLICATION
                                                                             MAR 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


THEODOOR W. JANSON,                              No.   15-15632

              Plaintiff-Appellant,               D.C. No. 3:14-cv-05639-JSC

 v.
                                                 MEMORANDUM*
DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for Morgan
Stanley Mortgage Loan Trust 2005-11AR;
et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                Jacqueline Scott Corley, Magistrate Judge, Presiding

                            Submitted March 14, 2017**
                             San Francisco, California

Before: FERNANDEZ, MURGUIA, and WATFORD, Circuit Judges.

      1. We affirm the district court’s order dismissing this action on the basis of

claim preclusion. Theodoor Janson seeks to vindicate the same primary right in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                             Page 2 of 2
this action as in his prior state court action: the right to be free from a wrongful

foreclosure. See Gillies v. JPMorgan Chase Bank, N.A., 213 Cal. Rptr. 3d 210,

216 (Cal. Ct. App. 2017). Because the prior action resulted in a final judgment on

the merits between Janson and the same defendants or their privies, that judgment

bars this action. See Boeken v. Philip Morris USA, Inc., 230 P.3d 342, 348 (Cal.

2010). That Janson challenges the foreclosure of his property on new legal

grounds is irrelevant to the claim preclusion analysis. The prior action precludes

all future claims with respect to the alleged violation of the same primary right that

could have been raised in the original action. See Busick v. Workmen’s Comp.

Appeals Bd., 500 P.2d 1386, 1392 (Cal. 1972). Janson has failed to identify any

legitimate reason why he could not have raised this action’s claims in his prior

action.

      2. It was within the district court’s discretion to deny Janson leave to amend

his complaint. Amendment would be futile here because Janson has not identified

any new facts that he could allege that would save this action from his prior

action’s preclusive effect.

      The defendants’ motion for judicial notice, filed December 9, 2015, is

GRANTED.

      AFFIRMED.